Case 7:20-cv-00257-DC Document 33-6 Filed 12/31/20 Page 1 of 3




                      EXHIBIT
                         F
                                                                                                                   rs108012\T00000\6TE9r0\0N\n0 A
                  sJopual aql Surpnlcur 'ror^pqoq Surssureq .s1sruo3elue eql Jo qc€e luql Eururuldruoc luerugudaq
                  errlod puplprlrq eq} o1 uoda: 1eu:o; s.(pueg srq pue s.nC 'rCI su rauol srql roprsuoc eseald
                  'slstuo8ulue aql Jo Jorneqeq Surssereq puu sorlrlrlce oq] Jo aJuau sr luauecJoJuo ,r\u.I
                                                                                                                'paddols sq
                  ]snru,{}r,tr}cu lng8uolv' pue leSollr qcns qcaads Sursse;uq pue alrsueJJo qcns o1 'seruoq e,rrlcedsar
                  :raqt ur paddurl 'a,rr1dec pleq eq lou plnoqs sroqq8reu Jreq] puu ',{prueg srq 'ng 16 'crlqnd
                  eql 1ou puu nC rCJo ploqasnoq aql le pelcorrp sl tcalord slsruo8elue oql ,,qreeds,, Surualuerql pue
                  a^rsueJJo eqJ 'seuoq rroql olur qceeds peluu,,rrun aluorlo,rl o1 perrnbe; 1ou o,e o1doe4 'arurl E JoJ
                  ollsec u.{\o srq ooU ol urrq pocJoJ qcrq,r,r 's8ers pngr,t repun le8ret u (s}uedncco eql pue) lr Surrepuor
                  'euroq slq o1 seEusseru pus sleerq] rreqt tcorrp .(sql Xpeg 'Iro^d srr{ pue nC qog (eleurrurla
                  :o) 111 o1 sr uorssuu esoq,tr 'rn8ue16 ong go slus8e puu slsruo8ulue .{11eer o;e ,,s:o1se1ord,,
                  paJrq asoqJ ,{lercos pezrp,rrc pue oo{      e      f4unoc :no Jo .topJo lsaq8rq eq1;o auo sr euoq eqlJo
                  ,(czlr.rd puu ,(rlnbuur1 '3ureq-11s,u. aqt Surtcatord leq1 pezruSocat suq unoJ erus:dng rng
                                                                                              ',trou,tq ps:rdxa,{;urepac
                  sr 1r ',{lyeqrur lsalord palcalo.rd u uena ,\\ou q}uoru e ra,ro dnor8 pszrue3ro aql;o sreqruaru fq
                                                             JI
                  pora^rleper (1pe1esda: ueeq suq e8esseu oqJ 'ssorlsrp 1ecr3o1oqc.(sd Iurluutsqns Surpnlcur'ru:eq
                  ,(pure; srq pue urrq osnec 01 pepuolur sr pup se,^ lnq 'IJo,,rt s.nC 'JC Jo aJnleu eql o1 uorlrsoddo
                  Jo o8essoru e fa,tuoc uuql aJou op ol uoJJo pszrueEro srr{} Jo tue}ur pue ,&r}uepr enJl aql [€oAaJ
                  suorloe eq1 pue u,tror8 seq pn\oJc aql 'pua p1no,,tr ,,lselord,, srql leql sscuernsse sltdseg
                                               'puulplhtr ur (a,ruq epse3 sdoqsrg 6117) auroq,{yrrue; srq;o }uo4 ur pue
                  1u   raqrualdeg olul ecurs .{pep lsorup rncco ot Surnurluoc oJE }Bq} puu poJJnJco eABq }uql sorlrlrlre
                  1e8e11t aqt  Sururecuoc ,{yuEJ srq pue urrq tuese.lda.t ot nC qog '16,{q peurelar uaeq e^eq ey'[
                                                                                                                     'uurureH JerqJ ruec
                                                   tuerrn3 - OZOZ'92            requoldes         :stuaprcul Jo seleq
                                                             .(lueg ry nC qog rC :urrlcrn4ueurelduro3
                                                               3uq1u1g7:or,ruqs g Sursszrell ;o lureldruo3                        [t{
                                                                                                                  IOL6L XL.PUEIPIhI
                                                                                                                taaJts aururo'I 'N 109
                                                                                                          luaurgedsg ecrlod puelprl4tr
                                                                                                                       acrlod Jo JorqJ
                                                                                                                    uuuuaH q10s rl
                                                               0z0z,0t reqolco
                                                tuoc plqc@speoqrl   r   vvl   t9t€-ns9 (ztr)   .llautc   ot98-989 (zftr) t   tautouy speoqg ',11 ,{rra1
      ruoJ Josp€lquollof' {,M    ,r
                                                                                                                                   lrD'I lD   sizuollv
            xPt zL99-289 (Zet)
                  zBLS-vB9 \Zer)                                                                                    ld          NOSAAYC
          I0l6l   sPxal 'PuPlPrw
    Oot alrns 'sroullll tsaM 0o(
                                                                                                                                  € 1H)II
9   LLZ-ZAL6L sPxal 'puPlprw
          9llz    xog ar4lo   tsod
                                                                                                                                EOSCEIg
                                                                                                                                 NIOTIOf
                                Case 7:20-cv-00257-DC Document 33-6 Filed 12/31/20 Page 2 of 3
                                                                          I   S108012\r00000\6rE9r0\oN\noIA
                                                                JIoploN Prnel .(eu:opy lcr4srq
                                                 tueuruudac arrlod pu?lprl 'ueruraH qtes JalqJ
                                                                 rallrureuqo uqol ,(su:otty &13
                                                                          uofu4     1cu1u6   ro,(e61     :cc
                                                                                                 ^'\lpruA\J
                              speorfu      ,tua1
 .3'd .NOS,TVC                  .AOSCE'IS .NOJJOJ
                    ? SHCIJ
                                'srno,{ ,(lru]   fre^
                                                                                           '/tlul eql ropun
(a4p srolrsr,t pue) sueztltc slt lcalord ot ,{ltunuru:oc .mo a,uas oq,tt dlqsrapeal:no,( ropun esoql PuE
no,( ro; ,{u:d pue'saruq q8nol ur luaruaJJoJuo         Jo suoJJo aug aql a}etcardde a.,t'(lputg
                                                     ^\EI
                                                              'puPI slql Jo s.,,rtEl oql qll A acuBpJoccP
ur suezrlrc rno lcslo:d o1 sraop8uor.,t asaql elncesord pue 'se8leqc alg lse:ru .,(ltdruord uec {aql
os suorle8rlse,,\ur rreqt aleydruoc ,(lsno4rpodxa seuuoqlne elelrdordde aql leql tsenber a16
                                                              's1uarlc ,(ru 3ut11e1s 3o sesuoJJo snoJeunu
olntrlsuoc'euoq nC eqlJo luo{ uI s{le,tepls aql uo osoql qlh\ uaJuoc ul          8ut1ou   suotlezueS:o pue
                                                                                                       7 e7e4
                                                                                             0z0z '0€ raqolso
          Case 7:20-cv-00257-DC Document 33-6 Filed 12/31/20 Page 3 of 3
